Citation Nr: 0726486	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  99-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
iridodialysis of the left eye with a traumatic cataract and 
traumatic glaucoma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from February 1992 to December 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that rating action, the RO denied an 
evaluation in excess of 10 percent for the veteran's service-
connected left eye disability.  

In an August 1998 rating decision, the RO increased the 
rating of the left eye disability to 20 percent and assigned 
an effective date of October 29, 1997 (date of receipt of the 
claim).  As the veteran had not been granted the maximum 
benefit allowed, he is presumed to be seeking a higher 
evaluation and the claim is still in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal has subsequently been transferred to the Seattle, 
Washington RO.  In August 2003, the Board remanded the 
veteran's appeal to obtain additional medical records.  In 
December 2004, the Board remanded the appeal in order that 
the veteran could be issued additional notice consistent with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The Board 
finds that the development directed by these remands has been 
completed and the appeal is ready for adjudication upon the 
merits.

In the December 2004 remand, the Board referred the issue of 
service connection for headaches, as secondary to service-
connected left eye disability, to the RO for appropriate 
action.  The record indicates that this claim is currently 
being developed.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran's service-connected left eye disability with 
a traumatic cataract and traumatic glaucoma constitutes an 
unhealed eye injury with iridodialysis that is intermittently 
active.

3.  A June 2001 treatment record revealed that the veteran's 
best corrected vision of the left eye was 20/200.

4.  An October 2006 VA contract examination indicated that 
the veteran's best corrected vision of the left eye was 
20/400 (10/200); there is also evidence of visual field loss 
but concentric contraction of the visual field is not to 5 
degrees or less.

5.  The current severity of the veteran's left eye disability 
warrants a rating equivalent to a rating for total loss of 
vision of the left eye or the maximum scheduler evaluation.


CONCLUSION OF LAW

The criteria for a 30 percent rating for iridodialysis of the 
left eye with traumatic cataract and traumatic glaucoma, but 
no more than 30 percent, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 4.1-4.16, 4.75-4.84, 4.84a, Diagnostic Codes 6009-6079 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The veteran was provided 
a VCAA notification letter in January 2004.  

Pursuant to the Board's December 2004 remand, the veteran was 
provided additional VCAA notification letters in December 
2004 and October 2006.  The Board finds that these two VCAA 
notification letters fulfilled the provisions of 38 U.S.C.A. 
§ 5103(a), including the notice requirements outlined in 
Dingess.  See Dingess, supra.  The veteran was informed about 
the information and evidence not of record that is necessary 
to substantiate his claim; the information and evidence that 
VA will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued pursuant to a Board remand, 
and therefore, after the RO decision that is the subject of 
this appeal.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claim, as demonstrated by the March 2007 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield III, 20 Vet. App. at 541-42; see also 
Prickett, supra (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
supplemental statement of the case complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice requirements is rebutted.  
See Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private and 
VA medical records, including VA examinations.  The most 
recent VA examination was provided in October 2006.  After 
review of the October 2006 examination report, the Board 
finds that it provides competent, non-speculative evidence 
regarding the current severity of the service-connected left 
eye disability.  Thus, there is no duty to provide another 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  While the veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and increase in the disability rating is at 
issue, as in this case, it is the present level of the 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.   Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

For rating of a visual acuity disability, the best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  See 38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there in an enucleation or a serious cosmetic defect added to 
the total loss of vision.  See 38 C.F.R. § 4.80.

The veteran's left eye disability is currently rated as an 
unhealed injury of the eye under Diagnostic Code 6009, 
located in 38 C.F.R. § 4.84.  The schedule provides that the 
disability, in chronic form, is to be rated from 10 to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combing an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  

Under Diagnostic Code 6011, located in 38 C.F.R. § 4.84a, 
localized scars, atrophy, or irregularities of retina, 
centrally located, with irregular, duplicated enlarged or 
diminished image warrants a 10 percent rating.

For glaucoma, Diagnostic Code 6012, also located in 38 C.F.R. 
§ 4.84a, provides rating criteria for congestive or 
inflammatory glaucoma.  A 100 percent rating is warranted 
when there are: frequent attacks of considerable duration; 
during continuance of actual total disability.  Congestive or 
inflammatory glaucoma may also may be rated as iritis under 
Diagnostic Code 6003, located in 38 C.F.R. § 4.84a.  Simple, 
primary, noncongestive glaucoma is rated under Diagnostic 
Code 6013, located in 38 C.F.R. § 4.84a.  This diagnostic 
code provides that the disability is to be rated on 
impairment of visual acuity or field loss, with a minimum 
rating of 10 percent.

For cataracts, Diagnostic Code 6027, located in 38 C.F.R. 
§ 4.84a, provides that preoperative traumatic cataracts will 
be rated on impairment of vision.  

Diagnostic Codes 6061-6079, all located in 38 C.F.R. § 4.84a, 
provide ratings for impairment of central visual acuity.  
When vision in one eye is 20/40 or better, the highest rated 
under the schedule is 30 percent.  See Diagnostic Code 6070 
(blindness in one eye, having only light perception and 20/40 
vision in the other eye).  The highest rating when there has 
been anatomical loss of 1 eye is 40 percent.  See Diagnostic 
Code 6066 (anatomical loss of 1 eye and 20/40 vision in the 
other eye).

Diagnostic Code 6080, located in 38 C.F.R. § 4.84a, provides 
rating criteria for impairment of field vision.  Unilateral 
contraction of the field to 15 degrees but not to 5 degrees 
warrants a 20 percent rating or is to be rated as 20/200 
vision.  Unilateral contraction of the filed to 5 degrees 
warrants a 30 percent rating or is to be rated as 5/200 
vision.  Therefore, the highest rating warranted for 
unilateral impairment of field vision in also 30 percent.

Factual Background

The veteran contends that his left eye disability is more 
disabling than currently evaluated.  He filed for an 
increased rating in October 1997 and, in his May 1998 notice 
of disagreement, the veteran wrote that in view of the extent 
to which his condition causes him a problem when trying to 
read like a "normal person," an extra-schedular rating 
should be considered.  

In his December 1998 substantive appeal (VA Form 9), the 
veteran contended that his disability warranted a separate 10 
percent rating under Diagnostic Code 6011, as he asserted he 
had severe scarring of the iris.  The veteran submitted a 
letter in December 2002.  He noted that he could not drive at 
night.  When reading a book or working on a computer, he had 
to take breaks every 15 to 20 minutes.  He stated that his 
left eye disability has hurt his school performance.  The 
veteran indicated that he could not work at night at his 
current job without relying on someone to drive him to and 
from work.  He added, in essence, that even though he could 
maintain a regular lifestyle, he had certain limitations, 
which necessitated a restructuring of his way of life.

In a December 1997 VA examination, the veteran had corrected 
vision (both near and far) of 20/20 in the nonservice-
connected right eye and 20/40 near and 20/50 far corrected 
vision in the left eye.  The examiner indicated that the 
veteran did not have a visual field deficit.  

The veteran underwent another eye examination in July 1998.  
At that time, he had corrected vision of 20/20 near and 20/25 
far in the right eye and corrected vision (both near and far) 
of 20/40 in the left eye.

In a March 2001 treatment record, the veteran's best 
corrected vision in the nonservice-connected right eye was 
20/25 and 20/50 in the left eye.  A June 2001 treatment 
record reveals that the best corrected vision in the 
nonservice-connected right eye was 20/20 and in the left eye 
was 20/200.

The veteran underwent an additional VA examination in June 
2003.  The best corrected (near and far) vision of the 
nonservice-connected right eye was 20/25 and of the left eye 
was 20/80.  The examiner found that the veteran had traumatic 
iridodialysis of the left eye and a traumatic cataract of the 
left eye.  She further found that it was likely that the 
iridodialysis constituted a chronic unhealed condition and 
that it was as likely as not that the iridodialysis 
constituted active pathology with possibility of traumatic 
glaucoma in the future.  There were no irregularities of the 
central retina.  She noted that the veteran's disability 
caused symptoms which affected his daily activities and 
especially his ability to work and study.  Photophobia, blur, 
diminished depth perception and headaches were the veteran's 
main difficulties.

The veteran underwent a contract VA examination in October 
2006.  The veteran reported that his vision may have been 
getting a little worse.  His complaints were regarding loss 
of night vision and significant photophobia.  The examiner 
found that the veteran's best corrected vision of the 
nonservice-connected right eye was 20/20 and 20/400 in the 
left eye.  The examination included visual field testing; 
this testing revealed significant constriction to about 8 
degrees from fixation.  The examiner found that the veteran 
had a severe contusion injury of the left eye, resulting in 
iris and lens disinsertion, early cataract changes as well as 
probable slight glaucomatous damage and commotio retina.  

Analysis

The Board notes that the medical evidence reveals that the 
veteran's disability has become more severe during the 
pendency of this appeal.  The Board finds that the current 
severity of the veteran's service-connected left eye 
disability warrants a 30 percent rating.  

The veteran's right eye is not service-connected.  Further, 
the Board notes that all the medical evidence of record 
reveals that the veteran's nonservice-connected right eye has 
visual acuity of greater than 20/40 (normal vision).  In a 
June 2001 treatment record, however, the veteran's best 
corrected vision of the left eye was 20/200.  Under 
Diagnostic Code 6077, located in 38 C.F.R. § 4.84a, these 
visual acuity results warrant a 20 percent rating.  

In the June 2003 VA examination, the examiner opined that the 
veteran's left eye iridodialysis constituted an active 
pathology.  While examinations have not reflected active 
pathology on a consistent basis, the Board concludes that the 
20 percent should be combined with a 10 percent rating, 
resulting in a 30 percent evaluation based upon the more 
recent finding of active pathology.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6009.  In addition, in the most recent visual 
acuity testing done in October 2006, the best corrected 
vision of the left eye was 20/400 (10/200).  Under Diagnostic 
Code 6077, this visual acuity combined with a visual acuity 
of 20/40 in the other eye also warrants a 30 percent rating.  
There is no provision that would support an additional 10 
percent rating based upon scarring of the eye.  The medical 
evidence does not show concentric contraction of the visual 
field to 5 degrees or less.  In any event, the highest rating 
warranted for unilateral impairment of field vision in also 
30 percent.

The Board notes that under 38 C.F.R. § 4.80 combined ratings 
for disabilities of the same eye should not exceed the amount 
for total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  The Board notes that total vision loss in 
one eye warrants a 30 percent rating.  Therefore, the 
veteran's impairment of the vision field of the left eye does 
not warrant a rating in excess of 30 percent.  Further, in 
this case, there is no evidence that there is enucleation or 
a serious cosmetic defect.  See 38 C.F.R. § 4.80.  There is 
no medical evidence that the veteran's disability causes 
pain, rest-requirements or episodic incapacity (as part of 
the eye disability).  See 38 C.F.R. § 4.84a, Diagnostic Code 
6009.  There is also no evidence that the veteran has 
congestive or inflammatory glaucoma.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6012.  As noted in the introduction, the RO 
in developing the veteran's claim that his eye disability 
causes headaches.  There is no basis for a schedular rating 
in excess of 30 percent.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  In his 
May 1998 notice of disagreement, the veteran requested 
consideration of an extraschedular rating.  The Board finds 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  There has been no 
showing by the veteran that his left eye disability alone 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The veteran's claim for an increased rating for iridodialysis 
of the left eye with traumatic cataract and traumatic 
glaucoma is granted to 30 percent, but no more than 30 
percent.  The RO will assign the effective date for this 
grant of an increased rating upon implementation of this 
award.

ORDER

A 30 percent rating, but no more than 30 percent, for 
iridodialysis of the left eye with traumatic cataract and 
traumatic glaucoma is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


